Exhibit 10.1

SECURITIES PURCHASE AGREEMENT

This SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of July 1, 2015,
is made by and among RECRO PHARMA, INC., a Pennsylvania corporation (the
“Company”), and the Purchasers listed on Exhibit A hereto, together with their
permitted transferees (each, a “Purchaser” and collectively, the “Purchasers”).

RECITALS:

A. The Company and the Purchasers are executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by
Section 4(a)(2) of the Securities Act and Rule 506 of Regulation D as
promulgated by the SEC under the Securities Act.

B. The Purchasers desire to purchase and the Company desires to sell, upon the
terms and conditions stated in this Agreement, up to a maximum of $16,000,007.60
of Common Stock.

C. The capitalized terms used herein and not otherwise defined have the meanings
given them in Article 7.

AGREEMENT

In consideration of the premises and the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Company and the Purchasers (severally and not jointly),
intending to be legally bound, hereby agree as follows:

ARTICLE 1

PURCHASE AND SALE OF SECURITIES

1.1 Purchase and Sale of Securities. At the Closing, the Company will issue and
sell to each Purchaser, and each Purchaser will, severally and not jointly,
purchase from the Company, the number of shares of Common Stock (the “Shares”)
set forth opposite such Purchaser’s name on Exhibit A hereto. The Shares to be
issued and sold are referred to collectively as the “Securities.” The purchase
price for each share of Common Stock shall be $11.60. Each Purchaser’s aggregate
purchase price for the Securities purchased by such Purchaser hereunder is
referred to as the “Aggregate Purchase Price.”

1.2 Payment. At the Closing, each Purchaser will pay the Aggregate Purchase
Price set forth opposite its name on Exhibit A hereto by wire transfer of
immediately available funds in accordance with wire instructions provided by the
Company to the Purchasers prior to the Closing. Upon payment in full of the
Aggregate Purchase Price to the Company by each Purchaser, the Company will
instruct its transfer agent to credit each Purchaser the number of Shares set
forth on Exhibit A (and, upon request, will deliver stock certificates to the
Purchasers representing the Shares) to each applicable Purchaser against
delivery of the Aggregate Purchase Price on the Closing Date.

1.3 Closing Date. The closing of the transaction contemplated by this Agreement
will take place on July 7, 2015 (the “Closing Date”) and the closing (the
“Closing”) will be held at the offices of Ballard Spahr LLP, 1735 Market Street,
51st Floor, Philadelphia, PA 19103-7599, or at such other time and place as
shall be agreed upon by the Company and the Purchasers hereunder of a majority
in interest of the aggregate Shares.

ARTICLE 2

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

Except as specifically contemplated by this Agreement, the Company hereby
represents and warrants to the Purchasers and the Placement Agents that:

2.1 Organization and Qualification. Each of the Company and its “Subsidiaries”
(which for purposes of this Agreement means any entity (i) in which the Company,
directly or indirectly, owns capital stock or holds an equity or similar

 

1



--------------------------------------------------------------------------------

interest and (ii) which has operations and material assets) is duly incorporated
or formed, as applicable, validly existing and in good standing under the laws
of its jurisdiction of incorporation or formation, as applicable, with full
corporate or limited liability company power and authority to conduct its
business as currently conducted as disclosed in the SEC Documents. Each of the
Company and its Subsidiaries is duly qualified to do business and is in good
standing in every jurisdiction in which the nature of the business conducted by
it or property owned by it makes such qualification necessary, except where the
failure to be so qualified or in good standing, as the case may be, would not
reasonably be expected to have a Material Adverse Effect.

2.2 Authorization; Enforcement. The Company has all requisite corporate power
and authority to enter into and to perform its obligations under this Agreement,
to consummate the transactions contemplated hereby and to issue the Securities
in accordance with the terms hereof. The execution, delivery and performance of
this Agreement by the Company and the consummation by it of the transactions
contemplated hereby (including the issuance of the Securities) have been duly
authorized by the Company’s Board of Directors and no further consent or
authorization of the Company, its Board of Directors, or its shareholders is
required. This Agreement has been duly executed by the Company and constitutes a
legal, valid and binding obligation of the Company enforceable against the
Company in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, or moratorium or similar laws
affecting creditors’ and contracting parties’ rights generally and except as
enforceability may be subject to general principles of equity and except as
rights to indemnity and contribution may be limited by state or federal
securities laws or public policy underlying such laws.

2.3 Capitalization. The authorized capital stock of the Company, as of March 31,
2015, consisted of 50,000,000 shares of Common Stock, $0.01 par value per share,
of which 7,804,063 shares were issued and outstanding and 10,000,000 shares of
Preferred Stock, $0.01 par value per share, none of which have been designated.
All of the issued and outstanding shares of Common Stock have been duly
authorized, validly issued, fully paid, and nonassessable. Options to purchase
an aggregate of 1,033,300 shares of Common Stock were outstanding as of
March 31, 2015. Except as disclosed in or contemplated by the SEC Documents,
neither the Company nor any of its Subsidiaries have any outstanding any options
to purchase, or any preemptive rights or other rights to subscribe for or to
purchase, any securities or obligations convertible into, or any contracts or
commitments to issue or sell, shares of its capital stock or any such options,
rights, convertible securities or obligations other than options granted under
the Company’s stock option plans and its employee stock purchase plan. The
Company’s Second Amended and Restated Certificate of Incorporation, as amended
(the “Certificate of Incorporation”), as in effect on the date hereof, and the
Company’s Third Amended and Restated Bylaws (the “Bylaws”) as in effect on the
date hereof, are each filed as exhibits to the SEC Documents.

2.4 Issuance of Securities. The Shares are duly authorized and, upon issuance in
accordance with the terms of this Agreement, will be validly issued, fully paid
and non-assessable and will not be subject to preemptive rights or other similar
contractual rights granted by the Company to its shareholders.

2.5 No Conflicts; Government Consents and Permits.

(a) The execution, delivery and performance of this Agreement by the Company and
the consummation by the Company of the transactions contemplated hereby
(including the issuance of the Securities) will not (i) conflict with or result
in a violation of any provision of the Certificate of Incorporation or Bylaws of
the Company or any of its Subsidiaries or require the approval of the Company’s
shareholders, (ii) violate or conflict with, or result in a breach of any
provision of, or constitute a default under, any Material Agreement, or
(iii) result in a violation of any law, rule, regulation, order, judgment or
decree (including United States federal and state securities laws and
regulations and regulations of any self-regulatory organizations to which the
Company or any of its Subsidiaries or their securities are subject) applicable
to the Company or any of its Subsidiaries, except in the case of clauses
(ii) and (iii) only, for such conflicts, breaches, defaults, and violations as
would not reasonably be expected to have a Material Adverse Effect.

(b) Neither the Company nor any of its Subsidiaries is required to obtain any
consent, authorization or order of, or make any filing or registration with, any
court or governmental agency or any regulatory or self regulatory agency in
order for it to execute, deliver or perform any of its obligations under this
Agreement in accordance with the terms hereof, or to issue and sell the
Securities in accordance with the terms hereof other than such as have been made
or obtained,

 

2



--------------------------------------------------------------------------------

and except for the registration of the Shares under the Securities Act pursuant
to Section 6 hereof, any filings required to be made under federal or state
securities laws, and any required filings or notifications regarding the
issuance or listing of additional shares with Nasdaq.

(c) Each of the Company and its Subsidiaries has all franchises, permits,
licenses, and any similar authority issued by the appropriate federal, state,
local or foreign regulatory authority necessary for the conduct of its business
as now being conducted by it and as currently proposed to be conducted as
disclosed in the SEC Documents, except for such franchise, permit, license or
similar authority, the lack of which would not reasonably be expected to have a
Material Adverse Effect. Except as set forth on Schedule 2.5(c), neither the
Company nor any of its Subsidiaries has received any actual notice of any
proceeding relating to revocation or modification of any such franchise, permit,
license, or similar authority except where such revocation or modification would
not reasonably be expected to have a Material Adverse Effect.

2.6 SEC Documents, Financial Statements. The Company has timely filed all
reports, schedules, forms, statements and other documents required to be filed
by it with the SEC, pursuant to the reporting requirements of the Exchange Act
(all of the foregoing filed prior to the date hereof and all exhibits included
therein and financial statements and schedules thereto and documents (other than
exhibits) incorporated by reference therein, being hereinafter referred to
herein as the “SEC Documents”). The Company is eligible to register its Common
Stock for resale using Form S-3 promulgated under the Securities Act. The
Company has delivered to each Purchaser, or each Purchaser has had access to,
true and complete copies of the SEC Documents. As of their respective dates, the
SEC Documents complied in all material respects with the requirements of the
Exchange Act or the Securities Act, as the case may be, and the rules and
regulations of the SEC promulgated thereunder applicable to the SEC Documents,
and none of the SEC Documents, at the time they were filed with the SEC,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. As of their respective dates, the Financial Statements and the
related notes complied as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto. The Financial Statements and the related notes have been
prepared in accordance with accounting principles generally accepted in the
United States, consistently applied, during the periods involved (except (i) as
may be otherwise indicated in the Financial Statements or the notes thereto, or
(ii) in the case of unaudited interim statements, to the extent they may not
include footnotes, may be condensed or summary statements or may conform to the
SEC’s rules and instructions for Reports on Form 10-Q) and fairly present in all
material respects the consolidated financial position of the Company as of the
dates thereof and the consolidated results of its operations and cash flows for
the periods then ended (subject, in the case of unaudited statements, to normal
and recurring year-end audit adjustments). The pro forma financial statements
(including the related notes), as filed on June 26, 2015, comply in all material
respects with the applicable requirements under the Securities Act and the
Exchange Act, including, but not limited to, Article 11 of Regulation S-X, and,
in the opinion of the Company, the assumptions used in the preparation thereof
are reasonable and the adjustments used therein are appropriate to give effect
to the transactions or circumstances referred to therein. All material
agreements that were required to be filed as exhibits to the SEC Documents under
Item 601 of Regulation S-K (collectively, the “Material Agreements”) to which
the Company or any Subsidiary of the Company is a party, or the property or
assets of the Company or any Subsidiary of the Company are subject, have been
filed as exhibits to the SEC Documents. All Material Agreements are valid and
enforceable against the Company in accordance with their respective terms,
except (i) as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, or moratorium or similar laws affecting creditors’
and contracting parties’ rights generally, and (ii) as enforceability may be
subject to general principles of equity and except as rights to indemnity and
contribution may be limited by state or federal securities laws or public policy
underlying such laws. The Company is not in breach of or default under any of
the Material Agreements, and to the Company’s knowledge, no other party to a
Material Agreement is in breach of or default under such Material Agreement,
except in each case, for such breaches or defaults as would not reasonably be
expected to have a Material Adverse Effect. The Company has not received a
written notice of termination nor is the Company otherwise aware of any threats
to terminate any of the Material Agreements.

2.7 Disclosure Controls and Procedures. Except as disclosed in the SEC
Documents, each of the Company and its Subsidiaries has established and
maintains disclosure controls and procedures (as defined in Exchange Act Rules
13a-15(e) and 15d-15(e)) that are effective in all material respects to ensure
that material information relating to the Company, including any consolidated
Subsidiaries, is made known to its chief executive officer and chief financial
officer by others within those entities. The Company’s certifying officers have
evaluated the effectiveness of the Company’s disclosure

 

3



--------------------------------------------------------------------------------

controls and procedures as of the end of the period covered by the most recently
filed quarterly or annual periodic report under the Exchange Act (such date, the
“Evaluation Date”). The Company presented in its most recently filed quarterly
or annual periodic report under the Exchange Act the conclusions of the
certifying officers about the effectiveness of the disclosure controls and
procedures based on their evaluations as of the Evaluation Date. Since the
Evaluation Date, there have been no significant changes in the Company’s
internal control over financial reporting (as such term is defined in Exchange
Act Rules 13a-15(f) and 15d-15(f)).

2.8 Accounting Controls. Except as disclosed in the SEC Documents, each of the
Company and its Subsidiaries maintains a system of internal accounting controls
sufficient to provide reasonable assurances that (i) transactions are executed
in accordance with management’s general or specific authorization,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles as
applied in the United States and to maintain accountability for assets,
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization, and (iv) the recorded accountability for assets is
compared with existing assets at reasonable intervals and appropriate action is
taken with respect to any differences.

2.9 Absence of Litigation. Except as set forth on Schedule 2.9, as of the date
hereof, there is no action, suit, proceeding or investigation before or by any
court, public board, government agency, self-regulatory organization or body
pending or, to the Company’s knowledge, threatened against the Company or any of
its Subsidiaries that if determined adversely to the Company would reasonably be
expected to have a Material Adverse Effect or would reasonably be expected to
impair the ability of the Company to perform its obligations under this
Agreement. Neither the Company, its Subsidiaries, nor any director or officer
thereof, is or has been the subject of any action involving a claim of violation
of or liability under federal or state securities laws or a claim of breach of
fiduciary duty relating to the Company. There has not been, and to the knowledge
of the Company, there is not pending or contemplated, any investigation by the
SEC of the Company or any current or former director or officer of the Company.
The Company has not received any stop order or other order suspending the
effectiveness of any registration statement filed by the Company under the
Exchange Act or the Securities Act and, to the Company’s knowledge, the SEC has
not issued any such order.

2.10 Intellectual Property Rights. The Company owns or possesses, or has a
reasonable basis on which it believes it can obtain on reasonable terms,
licenses or sufficient rights to use all patents, patent applications, patent
rights, inventions, know-how, trade secrets, trademarks, trademark applications,
service marks, service names, trade names and copyrights necessary to enable it
to conduct its business as conducted as of the date hereof and, to its
knowledge, as proposed to be conducted as described in the SEC Documents. As
used in this Agreement, the “Intellectual Property” means all patents, patent
applications, patent rights, inventions, know-how, trade secrets, trademarks,
trademark applications, service marks, service names, trade names and copyrights
necessary to enable the Company to conduct its business as conducted as of the
date hereof and, to its knowledge, as proposed to be conducted as described in
the SEC Documents. To the Company’s knowledge, the Company has not infringed the
intellectual property rights of third parties and, except as set forth on
Schedule 2.10, no third party, to the Company’s knowledge, is infringing the
Intellectual Property, in each case, which could reasonably be expected to
result in a Material Adverse Effect. Except as disclosed in the SEC Documents or
as set forth on Schedule 2.10, there are no material options, licenses or
agreements relating to the Intellectual Property, nor is the Company bound by or
a party to any material options, licenses or agreements relating to the patents,
patent applications, patent rights, inventions, know-how, trade secrets,
trademarks, trademark applications, service marks, service names, trade names or
copyrights of any other Person. Except as set forth on Schedule 2.10, there is
no material claim or action or proceeding pending or, to the Company’s
knowledge, threatened that challenges any of the rights of the Company in or to,
or otherwise with respect to, any Intellectual Property that if determined
adversely would reasonably be expected to result in a Material Adverse Effect.

2.11 Placement Agents. The Company has not engaged any placement agent or other
agent in connection with the sale of the Securities, which engagement would give
rise to any claim by any Person for brokerage commissions, placement agents’
fees or similar payments relating to this Agreement or the transactions
contemplated hereby, except for dealings with the Placement Agents, whose
commissions and fees will be paid by the Company.

2.12 Investment Company. The Company is not and, after giving effect to the
offering and sale of the Securities, will not be required to register as an
“investment company” as such term is defined in the Investment Company Act of
1940, as amended (the “Investment Company Act”). The Company shall conduct its
business in a manner so that it will not become subject to the Investment
Company Act.

 

4



--------------------------------------------------------------------------------

2.13 No Material Adverse Change. Since March 31, 2015, except as described or
referred to in the SEC Documents and except for cash expenditures in the
ordinary course of business, there has not been any change in the assets,
business, properties, financial condition or results of operations of the
Company or any of its Subsidiaries that would reasonably be expected to have a
Material Adverse Effect. Since March 31, 2015, (i) there has not been any
dividend or distribution of any kind declared, set aside for payment, paid or
made by the Company on any class of capital stock, (ii) the Company has not
sustained any material loss or interference with the Company’s business from
fire, explosion, flood or other calamity, whether or not covered by insurance,
or from any labor disturbance or dispute or any action, order or decree of any
court or arbitrator or governmental or regulatory authority, and (iii) the
Company has not incurred any material liabilities except in the ordinary course
of business, as disclosed in the SEC Documents or that would not reasonably be
expected to have a Material Adverse Effect.

2.14 The Nasdaq Capital Market. The Common Stock is listed on The Nasdaq Capital
Market, and, except as disclosed in the SEC Documents, to the Company’s
knowledge, there are no proceedings to revoke or suspend such listing or the
listing of the Shares. Except as disclosed in the SEC Documents, the Company is
in compliance with the requirements of Nasdaq for continued listing of the
Common Stock thereon and any other Nasdaq listing and maintenance requirements.

2.15 Acknowledgment Regarding Purchasers’ Purchase of Securities. The Company
acknowledges and agrees that each of the Purchasers is acting solely in the
capacity of an arm’s length purchaser with respect to this Agreement and the
transactions contemplated hereby. The Company further acknowledges that no
Purchaser is acting as a financial advisor or fiduciary of the Company (or in
any similar capacity with respect to the Company) with respect to this Agreement
and the transactions contemplated hereby and any advice given by any Purchaser
or any of their respective representatives or agents to the Company in
connection with this Agreement and the transactions contemplated hereby is
merely incidental to such Purchaser’s purchase of the Securities. The Company
further represents to each Purchaser that the Company’s decision to enter into
this Agreement has been based on the independent evaluation of the transactions
contemplated hereby by the Company and its representatives.

2.16 Accountants. KPMG LLP, who will have expressed or will express, as the case
may be, their opinion with respect to the audited financial statements and
schedules to be included as a part of any Registration Statement prior to the
filing of any such Registration Statement, are independent accountants as
required by the Securities Act. PricewaterhouseCoopers LLP, which has expressed
its opinion with respect to the financial statements of DARA and its
subsidiaries, are independent accountants as required by the Securities Act.

2.17 Insurance. The Company and each of its Subsidiaries are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as the Company believes are prudent and customary for a company (i) in
the businesses and location in which the Company and its Subsidiaries are
engaged, (ii) with the resources of the Company and its Subsidiaries, and
(iii) at a similar stage of development as the Company. Neither the Company nor
its Subsidiaries have received any written notice that they will not be able to
renew their existing insurance coverage as and when such coverage expires.

2.18 Foreign Corrupt Practices. Since the Company’s incorporation, neither the
Company, nor any of its Subsidiaries, nor to the Company’s knowledge, any
director, officer, agent, employee or other Person acting on behalf of the
Company or any of its subsidiaries has (i) used any corporate funds for any
unlawful contribution, gift, entertainment or other unlawful expenses relating
to political activity; (ii) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds;
(iii) violated or is in violation of in any material respect any provision of
the U.S. Foreign Corrupt Practices Act of 1977, as amended; or (iv) made any
unlawful bribe, rebate, payoff, influence payment, kickback or other unlawful
payment to any foreign or domestic government official or employee.

2.19 Sanctions. Neither the Company nor any of its Subsidiaries, directors or
officers, nor, to the knowledge of the Company, any other employee, agent,
affiliate or other person associated with or acting on behalf of the Company or
any of its Subsidiaries is currently the subject or the target of any sanctions
administered or enforced by the U.S. Government,

 

5



--------------------------------------------------------------------------------

(including, without limitation, the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State and including,
without limitation, the designation as a “specially designated national” or
“blocked person”), the United Nations Security Council, the European Union, Her
Majesty’s Treasury, or other relevant sanctions authority (collectively,
“Sanctions”), nor is the Company, any of its Subsidiaries located, organized or
resident in a country or territory that is the subject or the target of
Sanctions, including, without limitation, Cuba, Burma (Myanmar), Iran, North
Korea, Sudan and Syria (each, a “Sanctioned Country”); and the Company will not
directly or indirectly use the proceeds of the offering of the Securities
hereunder, or lend, contribute or otherwise make available such proceeds to any
Subsidiary, joint venture partner or other person or entity (i) to fund or
facilitate any activities of or business with any person that, at the time of
such funding or facilitation, is the subject or the target of Sanctions, (ii) to
fund or facilitate any activities of or business in any Sanctioned Country or
(iii) in any other manner that will result in a violation by any person
(including any person participating in the transaction, whether as underwriter,
advisor, investor or otherwise) of Sanctions. For the past five years, the
Company and its Subsidiaries have not knowingly engaged in, are not now
knowingly engaged in, and will not engage in, any dealings or transactions with
any person that at the time of the dealing or transaction is or was the subject
or the target of Sanctions or with any Sanctioned Country.

2.20 Compliance with Anti-Money Laundering Laws. The operations of the Company
and its Subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, the applicable money
laundering statutes of all jurisdictions where the Company or any of its
Subsidiaries conducts business, the applicable rules and regulations thereunder
and any related or similar rules, regulations or guidelines issued, administered
or enforced by any governmental or regulatory agency having jurisdiction over
the Company or any of its Subsidiaries (collectively, the “Anti-Money Laundering
Laws”) and no action, suit or proceeding by or before any court or governmental
or regulatory agency, authority or body or any arbitrator involving the Company
or any of its Subsidiaries with respect to the Anti-Money Laundering Laws is
pending or, to the knowledge of the Company, threatened.

2.21 Private Placement. Neither the Company nor any of its Subsidiaries or any
affiliates, nor any Person acting on its or their behalf, has, directly or
indirectly, at any time within the past six months made any offers or sales of
any security or solicited any offers to buy any security, under any
circumstances that would require registration of the Securities under the
Securities Act. Assuming the accuracy of the representations and warranties of
the Purchasers contained in Article 3 hereof, the issuance of the Securities is
exempt from registration under the Securities Act.

2.22 No Registration Rights. No Person has the right to (i) prohibit the Company
from filing a Registration Statement or (ii) other than as disclosed in the SEC
Documents, require the Company to register any securities for sale under the
Securities Act by reason of the filing of a Registration Statement except in the
case of clause (ii) for rights which have been properly waived. The granting and
performance of the registration rights under this Agreement will not violate or
conflict with, or result in a breach of any provision of, or constitute a
default under, any agreement, indenture, or instrument to which the Company is a
party.

2.23 Taxes. Each of the Company and its Subsidiaries has filed (or has obtained
an extension of time within which to file) all necessary federal, state and
foreign income and franchise tax returns and has paid all taxes that are
material in amount shown as due on such tax returns, except where the failure to
so file or the failure to so pay would not reasonably be expected to have a
Material Adverse Effect or that are being contested in good faith.

2.24 Real and Personal Property. Each of the Company and its Subsidiaries has
good and marketable title to, or has valid rights to lease or otherwise use, all
items of real and personal property that are material to the business of the
Company and its Subsidiaries free and clear of all liens, encumbrances, claims
and defects and imperfections of title except those that (i) do not materially
interfere with the use of such property by the Company or its Subsidiaries or
(ii) would not reasonably be expected to have a Material Adverse Effect.

2.25 Application of Takeover Protections. The execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby will not
impose any restriction on any Purchaser, or create in any party (including any
current shareholder of the Company) any rights, under any control share
acquisition, business combination, poison pill (including any distribution under
a rights agreement), or other similar anti-takeover provisions under the
Company’s charter documents or the laws of its state of incorporation.

 

6



--------------------------------------------------------------------------------

2.26 No Manipulation of Stock. The Company has not taken, nor will it take,
directly or indirectly any action designed to stabilize or manipulate the price
of the Common Stock or any security of the Company to facilitate the sale or
resale of any of the Shares.

2.27 Related Party Transactions. Except with respect to the transactions
(i) that are not required to be disclosed and (ii) contemplated hereby to the
extent an affiliate of any director purchases Securities hereunder, all
transactions that have occurred between or among the Company or any of its
Subsidiaries, on the one hand, and any of their respective officers or
directors, or any affiliate or affiliates of any such officer or director, on
the other hand, prior to the date hereof have been disclosed in the SEC
Documents.

2.28 Use of Proceeds. The Company shall use the net proceeds of the sale of the
Securities hereunder for research and development of the Company’s product
candidates, working capital and general corporate purposes.

ARTICLE 3

PURCHASER’S REPRESENTATIONS AND WARRANTIES

Each Purchaser represents and warrants to the Company and the Placement Agents,
with respect to itself and its purchase hereunder and not for any other
Purchaser, that:

3.1 Investment Purpose. The Purchaser is purchasing the Securities for its own
account and not with a present view toward the public sale or distribution
thereof and has no intention of selling or distributing any of such Securities
or any arrangement or understanding with any other Persons regarding the sale or
distribution of such Securities except in accordance with the provisions of
Article 6 and except as would not result in a violation of the Securities Act.
The Purchaser will not, directly or indirectly, offer, sell, pledge, transfer or
otherwise dispose of (or solicit any offers to buy, purchase or otherwise
acquire or take a pledge of) any of the Securities except in accordance with the
provisions of Article 6 or pursuant to and in accordance with the Securities
Act.

3.2 Information. The Purchaser has been furnished with all relevant materials
relating to the business, finances and operations of the Company necessary to
make an investment decision, and materials relating to the offer and sale of the
Securities, that have been requested by the Purchaser, including, without
limitation, the Company’s SEC Documents, and the Purchaser has had the
opportunity to review the SEC Documents. The Purchaser has been afforded the
opportunity to ask questions of the Company. Neither such inquiries nor any
other investigation conducted by or on behalf of such Purchaser or its
representatives or counsel shall modify, amend or affect such Purchaser’s right
to rely on the truth, accuracy and completeness of the SEC Documents and the
Company’s representations and warranties contained in the Agreement.

3.3 Acknowledgement of Risk.

(a) The Purchaser acknowledges and understands that its investment in the
Securities involves a significant degree of risk, including, without limitation,
(i) the Company remains a development stage business with limited operating
history and requires substantial funds in addition to the proceeds from the sale
of the Securities; (ii) an investment in the Company is speculative, and only
Purchasers who can afford the loss of their entire investment should consider
investing in the Company and the Securities; (iii) the Purchaser may not be able
to liquidate its investment; (iv) transferability of the Securities is extremely
limited; (v) in the event of a disposition of the Securities, the Purchaser
could sustain the loss of its entire investment; and (vi) the Company has not
paid any dividends on its Common Stock since inception and does not anticipate
the payment of dividends in the foreseeable future. Such risks are more fully
set forth in the SEC Documents;

 

7



--------------------------------------------------------------------------------

(b) The Purchaser is able to bear the economic risk of holding the Securities
for an indefinite period, and has knowledge, sophistication and experience in
financial and business matters such that it is capable of evaluating the risks
of the investment in the Securities and has independently evaluated the merits
and risks of such investment; and

(c) The Purchaser has, in connection with the Purchaser’s decision to purchase
Securities, not relied upon any representations or other information (whether
oral or written) other than as set forth in the representations and warranties
of the Company contained herein and the information disclosed in the SEC
Documents, and the Purchaser has, with respect to all matters relating to this
Agreement and the offer and sale of the Securities, relied solely upon the
advice of such Purchaser’s own counsel and has not relied upon or consulted any
counsel to the Placement Agents or counsel to the Company.

3.4 Governmental Review. The Purchaser understands that no United States federal
or state agency or any other government or governmental agency has passed upon
or made any recommendation or endorsement of the Securities or an investment
therein.

3.5 Transfer or Resale. The Purchaser understands that:

(a) the Securities have not been and are not being registered under the
Securities Act (other than as contemplated in Article 6) or any applicable state
securities laws and, consequently, the Purchaser may have to bear the risk of
owning the Securities for an indefinite period of time because the Securities
may not be transferred unless (i) the resale of the Securities is registered
pursuant to an effective registration statement under the Securities Act, as
contemplated in Article 6; (ii) the Purchaser has delivered to the Company an
opinion of counsel (in form, substance and scope customary for opinions of
counsel in comparable transactions) acceptable to the Company to the effect that
the Securities to be sold or transferred may be sold or transferred pursuant to
an exemption from such registration; or (iii) the Securities are sold or
transferred pursuant to Rule 144;

(b) any sale of the Securities made in reliance on Rule 144 may be made only in
accordance with the terms of Rule 144 and, if Rule 144 is not applicable, any
resale of the Securities under circumstances in which the seller (or the Person
through whom the sale is made) may be deemed to be an underwriter (as that term
is defined in the Securities Act) may require compliance with some other
exemption under the Securities Act or the rules and regulations of the SEC
thereunder; and

(c) except as set forth in Article 6, neither the Company nor any other Person
is under any obligation to register the resale of the Shares under the
Securities Act or any state securities laws or to comply with the terms and
conditions of any exemption thereunder.

3.6 Legends.

(a) The Purchaser understands the certificates representing the Securities will
bear a restrictive legend in substantially the following form (and a
stop-transfer order may be placed against transfer of the certificates for such
Securities):

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE OF
THE UNITED STATES. THE SECURITIES MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED,
HYPOTHECATED, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SECURITIES UNDER APPLICABLE SECURITIES LAWS, OR
UNLESS OFFERED, SOLD, PLEDGED, HYPOTHECATED OR TRANSFERRED PURSUANT TO AN
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THOSE LAWS. THE
COMPANY SHALL BE ENTITLED TO REQUIRE AN OPINION OF COUNSEL SATISFACTORY TO THE
COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED TO THE EXTENT THAT SUCH OPINION
IS REQUIRED PURSUANT TO THAT CERTAIN SECURITIES PURCHASE AGREEMENT UNDER WHICH
THE SECURITIES WERE ISSUED.

 

8



--------------------------------------------------------------------------------

(b) To the extent the resale of the Shares is registered under the Securities
Act pursuant to an effective Registration Statement, the Company agrees to
promptly (i) authorize the removal of the legend set forth in Section 3.6(a) and
any other legend not required by applicable law from such Shares and (ii) cause
its transfer agent to issue such Shares without such legends to the holders
thereof by electronic delivery at the applicable balance account at the
Depository Trust Company upon surrender of any stock certificates evidencing
such Shares. With respect to any Shares for which restrictive legends are
removed pursuant to this Section 3.6(b), the holder thereof agrees to only sell
such Shares when and as permitted by the effective Registration Statement
covering such resale and in accordance with applicable securities laws and
regulations. Any fees (with respect to the Company’s transfer agent, counsel or
otherwise) associated with the removal of such legend(s) shall be borne by the
Company.

(c) The Purchaser may request that the Company remove, and the Company agrees to
authorize the removal of any legend from the Shares (i) following any sale of
such Shares pursuant to Rule 144, or (ii) if such Shares are eligible for sale
under Rule 144 following the expiration of the one-year holding requirement
under subparagraphs (b)(1)(i) and (d) thereof; provided that, in each case, the
Holder thereof provides the Company with a legal opinion (and the documents upon
which the legal opinion is based) reasonably acceptable to the Company to the
effect that the Securities can be sold under Rule 144. Following the time a
legend is no longer required for the Shares under this Section 3.6(c), the
Company will, no later than three Business Days following the delivery by a
Purchaser to the Company or the Company’s transfer agent of a legended
certificate representing such securities, deliver or cause to be delivered to
such Purchaser a certificate representing such securities that is free from all
restrictive and other legends.

3.7 Organization; Authorization; Enforcement. The Purchaser is an entity duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization with the requisite corporate, partnership or
other power and authority to enter into and to consummate the transactions
contemplated by the Transaction Documents and otherwise to carry out its
obligations hereunder and thereunder. The Purchaser has the requisite power and
authority to enter into this Agreement and to consummate the transactions
contemplated hereby. The Purchaser has taken all necessary action to authorize
the execution, delivery and performance of this Agreement. This Agreement has
been duly executed by the Purchaser and constitutes a legal, valid and binding
obligation of the Purchaser enforceable against the Purchaser in accordance with
its terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’ and
contracting parties’ rights generally and except as enforceability may be
subject to general principles of equity and except as rights to indemnity and
contribution may be limited by state or federal securities laws or public policy
underlying such laws.

3.8 Residency. Unless Purchaser has otherwise notified the Company in writing,
the Purchaser is a resident of the jurisdiction set forth immediately below such
Purchaser’s name on the signature pages hereto.

3.9 Acknowledgements Regarding Placement Agents.

(a) The Purchaser acknowledges that the Placement Agents are acting as Placement
Agents on a “best efforts” basis for the Securities being offered hereby and
will be compensated by the Company for acting in such capacity. The Purchaser
represents that (i) the Purchaser was contacted regarding the sale of the
Securities by a Placement Agent or the Company (or an authorized agent or
representative thereof) with whom the Purchaser entered into a verbal or written
confidentiality agreement; and (ii) no Securities were offered or sold to it by
means of any form of general solicitation or general advertising as such terms
are used in Regulation D of the Securities Act.

(b) The Purchaser represents that it is making this investment based on the
results of its own due diligence investigation of the Company, and has not
relied on any information or advice furnished by or on behalf of the Placement
Agents in connection with the transactions contemplated hereby. The Purchaser
acknowledges that the Placement Agents have not made, and will not make, any
representations and warranties with respect to the Company or the transactions
contemplated hereby, and the Purchaser will not rely on any statements made by
the Placement Agents, orally or in writing, to the contrary.

3.10 Investor Status. At the time the Purchaser was offered the Securities, it
was, and at the date hereof, it is, an “accredited investor” as defined in Rule
501(a) under the Securities Act or a “qualified institutional buyer” as defined
in Rule 144A(a) under the Securities Act. The Purchaser is not a registered
broker dealer under Section 15(a) of the Exchange Act, or a member of the
Financial Industry Regulatory Authority or an entity engaged in the business of
being a broker dealer.

 

9



--------------------------------------------------------------------------------

3.11 No Disqualification Events. Neither the Purchaser or its affiliates nor any
of their officers, directors, employees, partners, members or managers is
subject to any of the “bad actor” disqualifications described in Rule
506(d)(1)(i) to (viii) under the Securities Act, except for a disqualification
covered by Rule 506(d)(2) under the Securities Act for which a description of
which has been furnished in writing to the Company prior to the date hereof.

3.12 Certain Trading Activities. Other than with respect to the transactions
contemplated herein, since the time that the Purchaser was first contacted by
the Company or any other Person regarding the transactions contemplated hereby,
neither the Purchaser nor any Affiliate of the Purchaser which (x) had knowledge
of the transactions contemplated hereby, (y) has or shares discretion relating
to the Purchaser’s investments or trading or information concerning the
Purchaser’s investments, including in respect of the Securities, and (z) is
subject to the Purchaser’s review or input concerning such Affiliate’s
investments or trading (collectively, “Trading Affiliates”) has directly or
indirectly, nor has any Person acting on behalf of or pursuant to any
understanding with the Purchaser or Trading Affiliate, effected or agreed to
effect any purchases or sales of the securities of the Company (including,
without limitation, any Short Sales involving the Company’s securities).
Notwithstanding the foregoing, in the case of the Purchaser or any Trading
Affiliate that is, individually or collectively, a multi-managed investment bank
or vehicle whereby separate portfolio managers manage separate portions of the
Purchaser’s or Trading Affiliate’s assets and the portfolio managers have no
direct knowledge of the investment decisions made by the portfolio managers
managing other portions of the Purchaser’s or Trading Affiliate’s assets, the
representation set forth above shall apply only with respect to the portion of
assets managed by the portfolio managers that have knowledge about the financing
transaction contemplated by this Agreement. Other than to other Persons party to
this Agreement, the Purchaser has maintained the confidentiality of all
disclosures made to it in connection with this transaction (including the
existence and terms of this transaction). Notwithstanding the foregoing, for
avoidance of doubt, nothing contained herein shall constitute a representation
or warranty, or preclude any actions, with respect to the identification of the
availability of, or securing of, available shares to borrow in order to effect
short sales or similar transactions in the future. The Purchaser is aware that
the anti-manipulation rules of Regulation M under the Exchange Act may apply to
sales of Common Stock and other activities with respect to the Common Stock by
the Purchaser.

ARTICLE 4

COVENANTS

4.1 Reporting Status. The Company’s Common Stock is registered under Section 12
of the Exchange Act. During the Registration Period, the Company will timely
file all documents with the SEC, and the Company will not terminate its status
as an issuer required to file reports under the Exchange Act even if the
Exchange Act or the rules and regulations thereunder would permit such
termination.

4.2 Expenses. The Company and each Purchaser is liable for, and will pay, its
own expenses incurred in connection with the negotiation, preparation, execution
and delivery of this Agreement, including, without limitation, attorneys’ and
consultants’ fees and expenses.

4.3 Financial Information. The financial statements of the Company and its
consolidated Subsidiaries to be included in any documents filed with the SEC
will be prepared in accordance with accounting principles generally accepted in
the United States, consistently applied (except (i) as may be otherwise
indicated in such financial statements or the notes thereto, or (ii) in the case
of unaudited interim statements, to the extent they may not include footnotes,
may be condensed or summary statements or may conform to the SEC’s rules and
instructions for Reports on Form 10-Q), and will fairly present in all material
respects the consolidated financial position of the Company as of the dates
thereof and the consolidated results of its operations and cash flows for the
periods then ended (subject, in the case of unaudited statements, to normal and
recurring year-end audit adjustments).

 

10



--------------------------------------------------------------------------------

4.4 Securities Laws Disclosure; Publicity. On the date hereof, the Company shall
issue a press release announcing the signing of this Agreement and describing
the terms of the transactions contemplated by this Agreement. On or before
July 8, 2015, the Company shall file a Current Report on Form 8-K with the SEC
describing the terms of the transactions contemplated by this Agreement and
including as an exhibit to such Current Report on Form 8-K this Agreement, in
the form required by the Exchange Act. From and after the issuance of the press
release, no Purchaser shall be in possession of any material, non-public
information received from the Company or any of its officers, directors,
employees or agents, that is not disclosed in the press release or Form 8-K. The
Company shall not otherwise publicly disclose the name of any Purchaser, or
include the name of any Purchaser in any filing with the SEC (other than in a
Registration Statement and any exhibits to filings made in respect of this
transaction in accordance with periodic filing requirements under the Exchange
Act) or any regulatory agency, without the prior written consent of such
Purchaser, except to the extent such disclosure is required by law or
regulations.

4.5 Sales by Purchasers. Each Purchaser will sell any Securities in compliance
with applicable prospectus delivery requirements, if any, or otherwise in
compliance with the requirements for an exemption from registration under the
Securities Act and the rules and regulations promulgated thereunder. No
Purchaser will make any sale, transfer or other disposition of the Securities in
violation of federal or state securities laws.

4.6 Form D. The Company agrees to file a Form D with respect to the Shares as
required under Regulation D and to provide a copy thereof to each Subscriber
upon request promptly after such filing.

ARTICLE 5

CONDITIONS TO CLOSING

5.1 Conditions to Obligations of the Company. The Company’s obligation to
complete the purchase and sale of the Securities and deliver such stock
certificate(s) to each Purchaser is subject to the waiver by the Company or
fulfillment as of the Closing Date of the following conditions:

(a) Receipt of Funds. The Company shall have received immediately available
funds in the full amount of the Aggregate Purchase Price for the Securities
being purchased hereunder as set forth opposite such Purchaser’s name on Exhibit
A hereto.

(b) Representations and Warranties. The representations and warranties made by
each Purchaser in Article 3 shall be true and correct in all material respects
as of the Closing Date.

(c) Covenants. All covenants, agreements and conditions contained in this
Agreement to be performed by the Purchasers on or prior to the Closing Date
shall have been performed or complied with in all material respects.

(d) Blue Sky. The Company shall have obtained all necessary blue sky law permits
and qualifications, or secured exemptions therefrom, required by any state for
the offer and sale of the Securities.

(e) Nasdaq Qualification. The Shares to be issued shall be duly authorized for
listing by Nasdaq, subject to official notice of issuance, to the extent
required by the rules of Nasdaq.

(f) Absence of Litigation. No proceeding challenging this Agreement or the
transactions contemplated hereby, or seeking to prohibit, alter, prevent or
materially delay the Closing, shall have been instituted or be pending before
any court, arbitrator, governmental body, agency or official.

(g) No Governmental Prohibition. The sale of the Securities by the Company shall
not be prohibited by any law or governmental order or regulation.

 

11



--------------------------------------------------------------------------------

5.2 Conditions to Purchasers’ Obligations at the Closing. Each Purchaser’s
obligation to complete the purchase and sale of the Securities is subject to the
waiver by such Purchaser or fulfillment as of the Closing Date of the following
conditions:

(a) Representations and Warranties. The representations and warranties made by
the Company in Article 2 shall be true and correct in all material respects as
of the Closing Date.

(b) Covenants. All covenants, agreements and conditions contained in this
Agreement to be performed by the Company on or prior to the Closing Date shall
have been performed or complied with in all material respects.

(c) Blue Sky. The Company shall have obtained all necessary blue sky law permits
and qualifications, or secured exemptions therefrom, required by any state or
foreign or other jurisdiction for the offer and sale of the Securities.

(d) Legal Opinion. The Company shall have delivered to such Purchaser an
opinion, dated as of the Closing Date, from Ballard Spahr LLP, counsel to the
Company, in substantially the form attached hereto as Exhibit B hereto.

(e) Transfer Agent Instructions. The Company shall have delivered to its
transfer agent irrevocable instructions to issue to such Purchaser or in such
nominee name(s) as designated by such Purchaser in writing such number of Shares
set forth opposite such Purchaser’s name on Exhibit A hereto or, if requested by
the Purchaser, one or more certificates representing such Shares set forth
opposite such Purchaser’s name on Exhibit A hereto.

(f) Nasdaq Qualification. The Shares shall be duly authorized for listing by
Nasdaq, subject to official notice of issuance, to the extent required by the
rules of Nasdaq.

(g) Absence of Litigation. No proceeding challenging this Agreement or the
transactions contemplated hereby, or seeking to prohibit, alter, prevent or
materially delay the Closing, shall have been instituted or be pending before
any court, arbitrator, governmental body, agency or official.

(h) No Governmental Prohibition. The sale of the Securities by the Company shall
not be prohibited by any law or governmental order or regulation.

ARTICLE 6

REGISTRATION RIGHTS

6.1 As soon as reasonably practicable, but in no event later than 45 days after
the Closing Date (the “Filing Date”), the Company shall file a registration
statement covering the resale of the Registrable Securities with the SEC for an
offering to be made on a continuous basis pursuant to Rule 415, or if Rule 415
is not available for offers and sales of the Registrable Securities, by such
other means of distribution of Registrable Securities as the Holders of a
majority of the Registrable Securities may reasonably specify (the “Initial
Registration Statement”). The Initial Registration Statement shall be on Form
S-3 (except if the Company is ineligible to register for resale the Registrable
Securities on Form S-3, in which case such registration shall be on another
appropriate form) and the Company shall effect the registration, qualifications
or compliances (including, without limitation, the execution of any required
undertaking to file post-effective amendments, appropriate qualifications or
exemptions under applicable blue sky or other state securities laws and
appropriate compliance with applicable securities laws, requirements or
regulations) as promptly as possible after the filing thereof, but in any event
prior to the date which is 75 days in the event of no review by the SEC, or 120
days in the event of a review by the SEC, after the Closing Date. For purposes
of clarification, any failure by the Company to file the Initial Registration
Statement by the Filing Date or to effect such Registration Statement within
such 75 or 120 days, as applicable, after the Closing Date shall not otherwise
relieve the Company of its obligations to file or effect the Initial
Registration Statement as set forth above in this Section 6.1. In the event the
SEC informs the Company that all of the Registrable Securities cannot, as a
result of the application of Rule 415, be registered for resale as a secondary
offering on a single registration statement, the Company

 

12



--------------------------------------------------------------------------------

agrees to promptly (i) inform each of the Holders thereof, (ii) use its
reasonable efforts to file amendments to the Initial Registration Statement as
required by the SEC and/or (iii) withdraw the Initial Registration Statement and
file a new registration statement (a “New Registration Statement”), in either
case covering the maximum number of Registrable Securities permitted to be
registered by the SEC, on Form S-3 or, if the Company is ineligible to register
for resale the Registrable Securities on Form S-3, such other form available to
register for resale the Registrable Securities as a secondary offering. In the
event the Company amends the Initial Registration Statement or files a New
Registration Statement, as the case may be, under clauses (ii) or (iii) above,
the Company will use its reasonable efforts to file with the SEC, as promptly as
allowed by the SEC, one or more registration statements on Form S-3 or, if the
Company is ineligible to register for resale the Registrable Securities on Form
S-3, such other form available to register for resale those Registrable
Securities that were not registered for resale on the Initial Registration
Statement, as amended, or the New Registration Statement (the “Remainder
Registration Statements”). Notwithstanding any other provision of this Agreement
and subject to the payment of damages in Section 6.3, if the SEC limits the
number of Registrable Securities permitted to be registered on a particular
Registration Statement, any required cutback of Registrable Securities shall be
applied to the Purchasers pro rata in accordance with the number of such
Registrable Securities sought to be included in such Registration Statement by
reference to the amount of Registrable Securities set forth opposite such
Purchaser’s name on Exhibit A (and in the case of a subsequent transfer, the
initial Purchaser’s transferee) relative to the aggregate amount of all
Registrable Securities.

6.2 All Registration Expenses incurred in connection with any registration,
qualification, exemption or compliance pursuant to Section 6.1 shall be borne by
the Company. All Selling Expenses relating to the sale of securities registered
by or on behalf of Holders shall be borne by such Holders pro rata on the basis
of the number of securities so registered.

6.3 The Company further agrees that, in the event that (i) the Initial
Registration Statement has not been filed with the SEC within 45 days after the
Closing Date, (ii) the Initial Registration Statement or the New Registration
Statement, as applicable, has not been declared effective by the SEC (a) within
75 days after the Closing Date (in the event of a “no-review” by the SEC), or
(b) within 120 days after the Closing Date (in the event of a review by the
SEC), or (iii) after such Registration Statement is declared effective by the
SEC, such Registration Statement is suspended by the Company or ceases to remain
continuously effective as to all Registrable Securities for which it is required
to be effective, other than, in each case, within the time period(s) permitted
by Section 6.7(b) (each such event referred to in clauses (i), (ii) and (iii),
(a “Registration Default”)), for all or part of any thirty-day period (a
“Penalty Period”) during which the Registration Default remains uncured (which
initial thirty-day period shall commence on the fifth Business Day after the
date of such Registration Default if such Registration Default has not been
cured by such date), the Company shall pay to each Purchaser 1.0% of the
purchase price paid by such Purchaser for the number of Shares then held by such
Purchaser for each Penalty Period during which the Registration Default remains
uncured; provided, however, that if a Purchaser fails to provide the Company
with any information that is required to be provided in such Registration
Statement with respect to such Purchaser as set forth herein, then the
commencement of the Penalty Period described above shall be extended until two
Business Days following the date of receipt by the Company of such required
information; and provided, further, that in no event shall the Company be
required hereunder to pay to any Purchaser pursuant to this Agreement more than
1.0% of such Purchaser’s Aggregate Purchase Price of his or her securities in
any Penalty Period and in no event shall the Company be required hereunder to
pay to any Purchaser pursuant to this Agreement an aggregate amount that exceeds
10.0% of the Aggregate Purchase Price paid by such Purchaser for such
Purchaser’s Securities. The Company shall deliver said cash payment to the
Purchaser by the fifth Business Day after the end of such Penalty Period. If the
Company fails to pay said cash payment to the Purchasers in full by the fifth
Business Day after the end of such Penalty Period, the Company will pay interest
thereon at a rate of 12% per annum (or such lesser maximum amount that is
permitted to be paid by applicable law) to the Purchasers, accruing daily from
the date such liquidated damages are due until such amounts, plus all such
interest thereon, are paid in full. Notwithstanding the foregoing, in the event
a Registration Default occurs pursuant to clause (iii) hereof, the 1.0% of
liquidated damages referred to above for any Penalty Period shall be reduced to
equal the percentage determined by multiplying 1.0% by a fraction, the numerator
of which shall be the number of Registrable Securities covered by the
Registration Statement that is suspended by the Company or ceases to remain
continuously effective as to all Registrable Securities for which it is required
to be effective which are still Registrable Securities at such time and for
which there is not otherwise an effective Registration Statement at such time
and the denominator of which shall be the number of Registrable Securities at
such time.

 

13



--------------------------------------------------------------------------------

6.4 In the case of the registration, qualification, exemption or compliance
effected by the Company pursuant to this Agreement, the Company shall, upon
reasonable request, inform each Holder as to the status of such registration,
qualification, exemption and compliance. During the Registration Period, at its
expense, the Company shall:

(a) except for such times as the Company is permitted hereunder to suspend the
use of the prospectus forming part of a Registration Statement, use its
commercially reasonable efforts to keep such registration, and any
qualification, exemption or compliance under state securities laws which the
Company determines to obtain, continuously effective with respect to a Holder,
and to keep the applicable Registration Statement free of any material
misstatements or omissions, until the earlier of the following: (i) the third
anniversary of the Closing Date or (ii) the date all Shares held by such Holder
may be sold under Rule 144 without being subject to any volume, manner of sale
or publicly available information requirements. The period of time during which
the Company is required hereunder to keep a Registration Statement effective is
referred to herein as the “Registration Period.”

(b) advise the Holders within five Business Days:

(i) when a Registration Statement or any amendment thereto has been filed with
the SEC and when such Registration Statement or any post-effective amendment
thereto has become effective;

(ii) of any request by the SEC for amendments or supplements to any Registration
Statement or the prospectus included therein or for additional information;

(iii) of the issuance by the SEC of any stop order suspending the effectiveness
of any Registration Statement or the initiation of any proceedings for such
purpose;

(iv) of the receipt by the Company of any notification with respect to the
suspension of the qualification of the Registrable Securities included therein
for sale in any jurisdiction or the initiation or threatening of any proceeding
for such purpose; and

(v) of the occurrence of any event that requires the making of any changes in
any Registration Statement or prospectus so that, as of such date, the
statements therein are not misleading and do not omit to state a material fact
required to be stated therein or necessary to make the statements therein (in
the case of a prospectus, in the light of the circumstances under which they
were made) not misleading;

(c) use its commercially reasonable efforts to obtain the withdrawal of any
order suspending the effectiveness of any Registration Statement as soon as
reasonably practicable;

(d) if a Holder so requests in writing, promptly furnish to each such Holder,
without charge, at least one copy of each Registration Statement and each
post-effective amendment thereto, including financial statements and schedules,
and, if explicitly requested, all exhibits in the form filed with the SEC;

(e) promptly deliver to each such Holder, without charge, as many copies of each
prospectus included in a Registration Statement and any amendment or supplement
thereto as such Holder may reasonably request in writing; and the Company
consents to the use, consistent with the provisions hereof, of the prospectus or
any amendment or supplement thereto by each of the selling Holders of
Registrable Securities in connection with the offering and sale of the
Registrable Securities covered by a prospectus or any amendment or supplement
thereto;

(f) if a Holder so requests in writing, deliver to each Holder, without charge,
(i) one copy of the following documents, other than those documents available
via EDGAR: (A) its annual report to its shareholders, if any (which annual
report shall contain financial statements audited in accordance with generally
accepted accounting principles in the United States of America by a firm of
certified public accountants of recognized standing), (B) if not included in
substance in its annual report to shareholders, its annual report on Form 10-K
(or similar form), (C) its definitive proxy statement with respect to its annual
meeting of shareholders, (D) each of its quarterly reports to its shareholders,
and, if not included in substance in its quarterly reports to shareholders, its
quarterly report on Form 10-Q (or similar form), and (E) a copy of each full
Registration Statement (the foregoing, in each case, excluding exhibits); and
(ii) if explicitly requested, all exhibits excluded by the parenthetical to the
immediately preceding clause (E);

 

14



--------------------------------------------------------------------------------

(g) prior to any public offering of Registrable Securities pursuant to any
Registration Statement, promptly take such actions as may be necessary to
register or qualify or obtain an exemption for offer and sale under the
securities or blue sky laws of such United States jurisdictions as any such
Holders reasonably request in writing, provided that the Company shall not for
any such purpose be required to qualify generally to transact business as a
foreign corporation in any jurisdiction where it is not so qualified or to
consent to general service of process in any such jurisdiction, and do any and
all other acts or things reasonably necessary or advisable to enable the offer
and sale in such jurisdictions of the Registrable Securities covered by any such
Registration Statement;

(h) upon the occurrence of any event contemplated by Section 6.4(b)(v) above,
except for such times as the Company is permitted hereunder to suspend the use
of a prospectus forming part of a Registration Statement, the Company shall use
its commercially reasonable efforts to as soon as reasonably practicable prepare
a post-effective amendment to such Registration Statement or a supplement to the
related prospectus, or file any other required document so that, as thereafter
delivered to purchasers of the Registrable Securities included therein, such
prospectus will not include any untrue statement of a material fact or omit to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading;

(i) otherwise use its commercially reasonable efforts to comply in all material
respects with all applicable rules and regulations of the SEC which could affect
the sale of the Registrable Securities;

(j) use its commercially reasonable efforts to cause all Registrable Securities
to be listed on each securities exchange or market, if any, on which equity
securities issued by the Company have been listed; and

(k) provide to each Purchaser and its representatives, if requested, the
opportunity to conduct a reasonable inquiry of the Company’s financial and other
records during normal business hours regarding information which such Purchaser
may reasonably request in order to fulfill any due diligence obligation on its
part;

(l) permit a single counsel for the Purchasers to review any Registration
Statement and all amendments and supplements thereto (other than supplements to
a Registration Statement on Form S-1 solely for the purpose of incorporating
other filings with the SEC into such Registration Statement and other than an
amendment to a Registration Statement on Form S-1 on Form S-3 for the purpose of
converting such Registration Statement into a Registration Statement on Form
S-3), within two Business Days prior to the filing thereof with the SEC;

provided, that, in the case of clauses (k) and (l) above, the Company shall not
be required (A) to delay the filing of any Registration Statement or any
amendment or supplement thereto as a result of any ongoing diligence inquiry by
or on behalf of a Holder or to incorporate any comments to any Registration
Statement or any amendment or supplement thereto by or on behalf of a Holder if
such inquiry or comments would require a delay in the filing of such
Registration Statement, amendment or supplement, as the case may be, or (B) to
provide, and shall not provide, any Purchaser or its representatives with
material, non-public information unless such Purchaser agrees to receive such
information and enters into a written confidentiality agreement with the Company
in a form reasonably acceptable to the Company.

6.5 The Holders shall have no right to take any action to restrain, enjoin or
otherwise delay any registration pursuant to Section 6.1 hereof as a result of
any controversy that may arise with respect to the interpretation or
implementation of this Agreement.

6.6 (a) To the extent permitted by law, the Company shall indemnify each Holder
and each Person controlling such Holder within the meaning of Section 15 of the
Securities Act, with respect to which any registration that has been effected
pursuant to this Agreement, against all claims, losses, damages and liabilities
(or action in respect thereof), including any of the foregoing incurred in
settlement of any litigation, commenced or threatened (subject to Section 6.6(c)
below), arising out of or based on any untrue statement (or alleged untrue
statement) of a material fact contained in any Registration Statement,
prospectus, or any amendment or supplement thereof or based on any omission (or
alleged omission)

 

15



--------------------------------------------------------------------------------

to state therein a material fact required to be stated therein or necessary to
make the statements therein not misleading, in light of the circumstances in
which they were made, or any violation by the Company of any rule or regulation
promulgated by the Securities Act applicable to the Company and relating to any
action or inaction required of the Company in connection with any such
registration, qualification or compliance, and will reimburse each Holder and
each Person controlling such Holder, for reasonable legal and other
out-of-pocket expenses reasonably incurred in connection with investigating or
defending any such claim, loss, damage, liability or action as incurred;
provided that the Company will not be liable in any such case to the extent that
any untrue statement or omission or allegation thereof is made in reliance upon
and in conformity with written information furnished to the Company by or on
behalf of such Holder for use in preparation of any Registration Statement,
prospectus, amendment or supplement; provided further, that the Company will not
be liable in any such case where the claim, loss, damage or liability arises out
of or is related to the inaccuracy of any representation or warranty made by the
Holder in this Agreement or the failure of such Holder to comply with the
covenants and agreements contained in this Agreement respecting sales of
Registrable Securities, and except that the foregoing indemnity agreement is
subject to the condition that, insofar as it relates to any such untrue
statement or alleged untrue statement or omission or alleged omission made in
any preliminary prospectus but eliminated or remedied in the amended prospectus
on file with the SEC at the time any Registration Statement becomes effective or
in an amended prospectus filed with the SEC pursuant to Rule 424(b) which meets
the requirements of Section 10(a) of the Securities Act (each, a “Final
Prospectus”), such indemnity shall not inure to the benefit of any such Holder
or any such controlling Person, if a copy of a Final Prospectus furnished by the
Company to the Holder for delivery was not furnished to the Person asserting the
loss, liability, claim or damage at or prior to the time such furnishing is
required by the Securities Act and a Final Prospectus would have cured the
defect giving rise to such loss, liability, claim or damage.

(b) Each Holder will severally, and not jointly, indemnify the Company, each of
its directors and officers, and each Person who controls the Company within the
meaning of Section 15 of the Securities Act, against all claims, losses, damages
and liabilities (or actions in respect thereof), including any of the foregoing
incurred in settlement of any litigation, commenced or threatened (subject to
Section 6.6(c) below), arising out of or based on any untrue statement (or
alleged untrue statement) of a material fact contained in any Registration
Statement, prospectus, or any amendment or supplement thereof, or based on any
omission (or alleged omission) to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, in
light of the circumstances in which they were made, and will reimburse the
Company, such directors and officers, and each Person controlling the Company
for reasonable legal and any other expenses reasonably incurred in connection
with investigating or defending any such claim, loss, damage, liability or
action as incurred, in each case to the extent, but only to the extent, that
such untrue statement or omission or allegation thereof is made in reliance upon
and in conformity with written information furnished to the Company by or on
behalf of the Holder for use in preparation of any Registration Statement,
prospectus, amendment or supplement. Notwithstanding the foregoing, a Holder’s
aggregate liability pursuant to this subsection (b) and subsection (d) shall be
limited to the net amount received by the Holder from the sale of the
Registrable Securities.

(c) Each party entitled to indemnification under this Section 6.6 (the
“Indemnified Party”) shall give notice to the party required to provide
indemnification (the “Indemnifying Party”) promptly after such Indemnified Party
has actual knowledge of any claim as to which indemnity may be sought, and shall
permit the Indemnifying Party (at its expense) to assume the defense of any such
claim or any litigation resulting therefrom, provided that counsel for the
Indemnifying Party, who shall conduct the defense of such claim or litigation,
shall be approved by the Indemnified Party (whose approval shall not
unreasonably be withheld), and the Indemnified Party may participate in such
defense at such Indemnified Party’s expense, and provided further that the
failure of any Indemnified Party to give notice as provided herein shall not
relieve the Indemnifying Party of its obligations under this Agreement, unless
such failure is materially prejudicial to the Indemnifying Party in defending
such claim or litigation. An Indemnifying Party shall not be liable for any
settlement of an action or claim effected without its written consent (which
consent will not be unreasonably withheld). No Indemnifying Party, in its
defense of any such claim or litigation, shall, except with the consent of each
Indemnified Party, consent to entry of any judgment or enter into any settlement
which does not include as an unconditional term thereof the giving by the
claimant or plaintiff to such Indemnified Party of a release from all liability
in respect to such claim or litigation.

(d) If the indemnification provided for in this Section 6.6 is held by a court
of competent jurisdiction to be unavailable to an Indemnified Party with respect
to any loss, liability, claim, damage or expense referred to therein, then the
Indemnifying Party, in lieu of indemnifying such Indemnified Party thereunder,
shall contribute to the amount paid or

 

16



--------------------------------------------------------------------------------

payable by such Indemnified Party as a result of such loss, liability, claim,
damage or expense in such proportion as is appropriate to reflect the relative
fault of the Indemnifying Party on the one hand and of the Indemnified Party on
the other in connection with the statements or omissions which resulted in such
loss, liability, claim, damage or expense as well as any other relevant
equitable considerations. The relative fault of the Indemnifying Party and of
the Indemnified Party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission to state a material fact relates to information supplied by the
Indemnifying Party or by the Indemnified Party and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission.

6.7 (a) Each Holder agrees that, upon receipt of any notice from the Company of
the happening of any event requiring the preparation of a supplement or
amendment to a prospectus relating to Registrable Securities so that, as
thereafter delivered to the Holders, such prospectus shall not contain an untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein not misleading, each
Holder will forthwith discontinue disposition of Registrable Securities pursuant
to a Registration Statement and prospectus contemplated by Section 6.1 until its
receipt of copies of the supplemented or amended prospectus from the Company
and, if so directed by the Company, each Holder shall deliver to the Company all
copies, other than permanent file copies then in such Holder’s possession, of
the prospectus covering such Registrable Securities current at the time of
receipt of such notice.

(b) Each Holder shall suspend, upon request of the Company, any disposition of
Registrable Securities pursuant to any Registration Statement and prospectus
contemplated by Section 6.1 to the extent that the Board of Directors of the
Company determines in good faith that the sale of Registrable Securities under
any such Registration Statement would be reasonably likely to cause a violation
of the Securities Act or Exchange Act.

(c) As a condition to the inclusion of its Registrable Securities and the
Company’s obligation to complete the registration pursuant to this Agreement
with respect to the Registrable Securities of any Holder or to make any payments
to such Holder pursuant to Section 6.3, each Holder shall furnish to the Company
such information regarding such Holder, the Registrable Securities and other
shares of Common Stock held by such Holder and the distribution proposed by such
Holder as the Company may reasonably request in writing, including completing a
Registration Statement Questionnaire in the form provided by the Company, or as
shall be required in connection with any registration referred to in this
Article 6.

(d) Each Holder hereby covenants with the Company (i) not to make any sale of
the Registrable Securities without effectively causing the prospectus delivery
requirements under the Securities Act to be satisfied, and (ii) if such
Registrable Securities are to be sold by any method or in any transaction other
than on a national securities exchange or in the over-the-counter market, in
privately negotiated transactions, or in a combination of such methods, to
notify the Company at least five Business Days prior to the date on which the
Holder first offers to sell any such Registrable Securities.

(e) At the end of the Registration Period the Holders shall discontinue sales of
shares pursuant to any Registration Statement upon receipt of notice from the
Company of its intention to remove from registration the shares covered by any
such Registration Statement which remain unsold, and such Holders shall notify
the Company of the number of shares registered which remain unsold immediately
upon receipt of such notice from the Company.

6.8 With a view to making available to the Holders the benefits of certain rules
and regulations of the SEC which at any time permit the sale of the Registrable
Securities to the public without registration, so long as the Holders still own
Registrable Securities, the Company shall use its reasonable best efforts to, so
long as a Holder owns any Registrable Securities, furnish to such Holder, upon
any reasonable request, a written statement by the Company as to its compliance
with Rule 144(c) under the Securities Act, and of the Exchange Act, a copy of
the most recent annual or quarterly report of the Company, and such other
reports and documents of the Company as such Holder may reasonably request in
availing itself of any rule or regulation of the SEC allowing a Holder to sell
any such securities without registration.

6.9 The rights to cause the Company to register Registrable Securities granted
to the Holders by the Company under Section 6.1 may be assigned by a Holder in
connection with a transfer by such Holder of all or a portion of its Registrable
Securities, provided, however, that such transfer must be made at least ten days
prior to the Filing Date and that (i) such transfer may otherwise be effected in
accordance with applicable securities laws; (ii) such Holder gives prior written

 

17



--------------------------------------------------------------------------------

notice to the Company at least ten days prior to the Filing Date; and (iii) such
transferee agrees to comply with the terms and provisions of this Agreement, and
such transfer is otherwise in compliance with this Agreement. Except as
specifically permitted by this Section 6.9, the rights of a Holder with respect
to Registrable Securities as set out herein shall not be transferable to any
other Person, and any attempted transfer shall cause all rights of such Holder
therein to be forfeited.

6.10 Prior to the time that Registration Statement(s) covering the resale of all
Registrable Securities have been declared effective by the SEC, the Company
shall not file with the SEC a registration statement under the Securities Act of
any of its equity securities other than a registration statement required to be
filed pursuant to this Agreement, a registration statement on Form S-8 or, in
connection with an acquisition, a registration statement on Form S-4; provided,
however, that the foregoing restrictions in this Section 6.10 shall terminate
upon such time as all of the Registrable Securities (i) have been publicly sold
by the Holders or (ii) may be sold under Rule 144 during any 90-day period.

6.11 The rights of any Holder under any provision of this Article 6 may be
waived (either generally or in a particular instance, either retroactively or
prospectively and either for a specified period of time or indefinitely) or
amended by an instrument in writing signed by such Holder.

ARTICLE 7

DEFINITIONS

7.1 “Aggregate Purchase Price” has the meaning set forth in Section 1.1.

7.2 “Agreement” has the meaning set forth in the preamble.

7.3 “Affiliate” means, with respect to any Person (as defined below), any other
Person controlling, controlled by or under direct or indirect common control
with such Person (for the purposes of this definition “control,” when used with
respect to any specified Person, shall mean the power to direct the management
and policies of such Person, directly or indirectly, whether through ownership
of voting securities, by contract or otherwise; and the terms “controlling”
and “controlled” shall have meanings correlative to the foregoing).

7.4 “Business Day” means a day Monday through Friday on which banks are
generally open for business in New York City.

7.5 “Bylaws” has the meaning set forth in Section 2.3.

7.6 “Certificate of Incorporation” has the meaning set forth in Section 2.3.

7.7 “Closing” has the meaning set forth in Section 1.3.

7.8 “Closing Date” has the meaning set forth in Section 1.3.

7.9 “Common Stock” means the common stock, par value $0.01 per share, of the
Company.

7.10 “Company” means Recro Pharma, Inc.

7.11 “DARA” means the business and assets of Alkermes plc acquired by the
Company pursuant to that certain Purchase and Sale Agreement, dated as of
March 7, 2015, by and among Alkermes Pharma Ireland Limited, Daravita Limited,
Eagle Holdings USA, Inc., Recro Pharma, Inc. and Recro Pharma LLC.

7.12 “Evaluation Date” has the meaning set forth in Section 2.7.

7.13 “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

18



--------------------------------------------------------------------------------

7.14 “Filing Date” has the meaning set forth in Section 6.1.

7.15 “Final Prospectus” has the meaning set forth in Section 6.6(a).

7.16 “Financial Statements” means the financial statements of the Company and
its consolidated Subsidiaries included in the SEC Documents, and the historical
audited financial statements of DARA for the year ended December 31, 2014 and
the nine months ended December 31, 2013, included in the SEC Documents.

7.17 “Financing” has the meaning set forth in Section 8.14.

7.18 “Holders” means any Person holding Registrable Securities or any Person to
whom the rights under Article 6 have been transferred in accordance with
Section 6.9 hereof.

7.19 “Indemnified Party” has the meaning set forth in Section 6.6(c).

7.20 “Indemnifying Party” has the meaning set forth in Section 6.6(c).

7.21 “Initial Registration Statement” has the meaning set forth in Section 6.1.

7.22 “Intellectual Property” has the meaning set forth in Section 2.10.

7.23 “Investment Company Act” has the meaning set forth in Section 2.12.

7.24 “Material Adverse Effect” means a material adverse effect on (a) the
business, operations, assets or financial condition of the Company or (b) the
ability of the Company to perform its obligations pursuant to the transactions
contemplated by this Agreement; provided, that none of the following alone shall
be deemed, in and of itself, to constitute a Material Adverse Effect: (i) a
change in the market price or trading volume of the Common Stock; or
(ii) changes in general economic conditions or changes affecting the industry in
which the Company operates generally (as opposed to Company-specific changes) so
long as such changes do not have a materially disproportionate effect on the
Company..

7.25 “Material Agreements” has the meaning set forth in Section 2.6.

7.26 “Nasdaq” means The Nasdaq Stock Market LLC.

7.27 “New Registration Statement” has the meaning set forth in Section 6.1.

7.28 “Offering” means the private placement of the Company’s Securities
contemplated by this Agreement.

7.29 “Penalty Period” has the meaning set forth in Section 6.3.

7.30 “Person” means any person, individual, corporation, limited liability
company, partnership, trust or other nongovernmental entity or any governmental
agency, court, authority or other body (whether foreign, federal, state, local
or otherwise).

7.31 “Placement Agents” means Jefferies LLC, Brean Capital, LLC, Janney
Montgomery Scott LLC and MLV & Co.

7.32 “Purchasers” mean the Purchasers whose names are set forth on the signature
pages of this Agreement, and their permitted transferees.

7.33 The terms “register,” “registered” and “registration” refer to the
registration effected by preparing and filing a registration statement in
compliance with the Securities Act, and the declaration or ordering of the
effectiveness of such registration statement.

 

19



--------------------------------------------------------------------------------

7.34 “Registrable Securities” means the Shares; provided, however, that
securities shall only be treated as Registrable Securities if and only for so
long as they (A) have not been disposed of pursuant to a registration statement
declared effective by the SEC, (B) have not been sold in a transaction exempt
from the registration and prospectus delivery requirements of the Securities Act
so that all transfer restrictions and restrictive legends with respect thereto
are removed upon the consummation of such sale or (C) are held by a Holder or a
permitted transferee pursuant to Section 6.9.

7.35 “Registration Default” has the meaning set forth in Section 6.3.

7.36 “Registration Expenses” means all expenses incurred by the Company in
complying with Section 6.1 hereof, including, without limitation, all
registration, qualification and filing fees, printing expenses, escrow fees,
fees and expenses of counsel for the Company, blue sky fees and expenses and the
expense of any special audits incident to or required by any such registration
(but excluding the fees of legal counsel for any Holder).

7.37 “Registration Statement” means any one or more registration statements of
the Company filed under the Securities Act that covers the resale of any of the
Registrable Securities pursuant to the provisions of this Agreement (including
without limitation the Initial Registration Statement, the New Registration
Statement and any Remainder Registration Statements) and amendments and
supplements to such Registration Statements, including post-effective
amendments.

7.38 “Registration Period” has the meaning set forth in Section 6.4(a).

7.39 “Remainder Registration Statement” has the meaning set forth in
Section 6.1.

7.40 “Rule 144” means Rule 144 promulgated under the Securities Act, or any
successor rule.

7.41 “Rule 415” means Rule 415 promulgated under the Securities Act, or any
successor rule.

7.42 “SEC” means the United States Securities and Exchange Commission.

7.43 “SEC Documents” has the meaning set forth in Section 2.6.

7.44 “Securities” has the meaning set forth in Section 1.1.

7.45 “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations thereunder, or any similar successor statute.

7.46 “Selling Expenses” means all selling commissions applicable to the sale of
Registrable Securities and all fees and expenses of legal counsel for any
Holder.

7.47 “Shares” has the meaning set forth in Section 1.1.

7.48 “Short Sales” include, without limitation, (i) all “short sales” as defined
in Rule 200 promulgated under Regulation SHO under the Exchange Act, whether or
not against the box, and all types of direct and indirect stock pledges, forward
sale contracts, options, puts, calls, short sales, swaps, “put equivalent
positions” (as defined in Rule 16a-1(h) under the Exchange Act) and similar
arrangements (including on a total return basis), and (ii) sales and other
transactions through non-U.S. broker dealers or foreign regulated brokers (but
shall not be deemed to include the location and/or reservation of borrowable
shares of Common Stock).

7.49 “Subsidiary” of any Person shall mean any corporation, partnership, limited
liability company, joint venture or other legal entity of which such Person
(either above or through or together with any other subsidiary) owns, directly
or indirectly, more than 50% of the stock or other equity interests the holders
of which are generally entitled to vote for the election of the board of
directors or other governing body of such corporation or other legal entity.

 

20



--------------------------------------------------------------------------------

7.50 “Transaction Documents” means this Agreement and each of the other
agreements entered into by the parties hereto in connection with the
transactions contemplated by this Agreement.

ARTICLE 8

GOVERNING LAW; MISCELLANEOUS

8.1 Governing Law; Jurisdiction. This Agreement will be governed by and
interpreted in accordance with the laws of the State of New York without regard
to the principles of conflict of laws.

8.2 Counterparts; Signatures by Facsimile. This Agreement may be executed in two
or more counterparts, all of which are considered one and the same agreement and
will become effective when counterparts have been signed by each party and
delivered to the other parties. This Agreement, once executed by a party, may be
delivered to the other parties hereto by facsimile or e-mail transmission of a
copy of this Agreement bearing the signature of the party so delivering this
Agreement.

8.3 Headings. The headings of this Agreement are for convenience of reference
only, are not part of this Agreement and do not affect its interpretation.

8.4 Severability. If any provision of this Agreement is invalid or unenforceable
under any applicable statute or rule of law, then such provision will be deemed
modified in order to conform with such statute or rule of law. Any provision
hereof that may prove invalid or unenforceable under any law will not affect the
validity or enforceability of any other provision hereof.

8.5 Entire Agreement; Amendments. This Agreement (including all schedules and
exhibits hereto) constitutes the entire agreement among the parties hereto with
respect to the subject matter hereof and thereof. There are no restrictions,
promises, warranties or undertakings, other than those set forth or referred to
herein or therein. This Agreement supersedes all prior agreements and
understandings among the parties hereto with respect to the subject matter
hereof. No provision of this Agreement may be waived or amended other than by an
instrument in writing signed by the party to be charged with enforcement. Any
amendment or waiver by a party effected in accordance with this Section 8.5
shall be binding upon such party, including with respect to any Securities
purchased under this Agreement at the time outstanding and held by such party
(including securities into which such Securities are convertible and for which
such Securities are exercisable) and each future holder of all such securities.

8.6 Notices. All notices required or permitted hereunder shall be in writing and
shall be deemed effectively given: (a) upon personal delivery to the party to be
notified, (b) when sent by confirmed email, telex or facsimile if sent during
normal business hours of the recipient, if not, then on the next business day,
(c) five days after having been sent by registered or certified mail, return
receipt requested, postage prepaid, or (d) one business day after deposit with a
nationally recognized overnight courier, specifying next day delivery, with
written verification of receipt. The addresses for such communications are:

 

If to the Company: Recro Pharma, Inc. 490 Lapp Road Malvern, PA 19355 Attn:
Charles Garner with a copy to: Ballard Spahr LLP 1735 Market Street
Philadelphia, PA 19103 Attn: Katayun I. Jaffari

 

21



--------------------------------------------------------------------------------

If to a Purchaser: To the address set forth immediately below such Purchaser’s
name on the signature pages hereto.

Each party will provide ten days’ advance written notice to the other parties of
any change in its address.

8.7 Successors and Assigns. This Agreement is binding upon and inures to the
benefit of the parties and their successors and assigns. The Company will not
assign this Agreement or any rights or obligations hereunder without the prior
written consent of the Purchasers, and no Purchaser may assign this Agreement or
any rights or obligations hereunder without the prior written consent of the
Company, except as permitted in accordance with Section 6.9 hereof.

8.8 Third Party Beneficiaries. This Agreement is intended for the benefit of the
parties hereto, their respective permitted successors and assigns and the
Placement Agents, and is not for the benefit of, nor may any provision hereof be
enforced by, any other Person.

8.9 Further Assurances. Each party will do and perform, or cause to be done and
performed, all such further acts and things, and will execute and deliver all
other agreements, certificates, instruments and documents, as another party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.

8.10 No Strict Construction. The language used in this Agreement is deemed to be
the language chosen by the parties to express their mutual intent, and no rules
of strict construction will be applied against any party.

8.11 Equitable Relief. The Company recognizes that, if it fails to perform or
discharge any of its obligations under this Agreement, any remedy at law may
prove to be inadequate relief to the Purchasers. The Company therefore agrees
that the Purchasers are entitled to seek temporary and permanent injunctive
relief in any such case. Each Purchaser also recognizes that, if it fails to
perform or discharge any of its obligations under this Agreement, any remedy at
law may prove to be inadequate relief to the Company. Each Purchaser therefore
agrees that the Company is entitled to seek temporary and permanent injunctive
relief in any such case.

8.12 Survival of Representations and Warranties. Notwithstanding any
investigation made by any party to this Agreement, all representations and
warranties made by the Company and the Purchasers herein shall survive for a
period of one year following the date hereof.

8.13 Exculpation of the Agent. Each party acknowledges that it has read the
notice available at
http://www.jefferies.com/CMSFiles/Jefferies.com/files/Reg%20A%20and%20D%20Disclosure%207_2014(1).pdf
and hereto agrees for the express benefit of each of the Placement Agents, its
affiliates and its representatives that:

(a) Neither the Placement Agents nor any of their affiliates or any of their
representatives (1) has any duties or obligations other than those specifically
set forth herein or in the engagement letter, dated as of June 24, 2015, among
the Company and Jefferies LLC (the “Engagement Letter”); (2) shall be liable for
any improper payment made in accordance with the information provided by the
Company; (3) makes any representation or warranty, or has any responsibilities
as to the validity, accuracy, value or genuineness of any information,
certificates or documentation delivered by or on behalf of the Company pursuant
to this Agreement or the Transaction Documents or in connection with any of the
transactions contemplated hereby and thereby; or (4) shall be liable (x) for any
action taken, suffered or omitted by any of them in good faith and reasonably
believed to be authorized or within the discretion or rights or powers conferred
upon it by this Agreement or any Transaction Documents or (y) for anything which
any of them may do or refrain from doing in connection with this Agreement or
any Transaction Documents, except for such party’s own gross negligence, willful
misconduct or bad faith.

(b) Each of the Placement Agents, their affiliates and their representatives
shall be entitled to (1) rely on, and shall be protected in acting upon, any
certificate, instrument, notice, letter or any other document or security
delivered to any of them by or on behalf of the Company, and (2) be indemnified
by the Company for acting as the Agent hereunder pursuant the indemnification
provisions set forth in the Engagement Letter.

 

22



--------------------------------------------------------------------------------

8.14 Independent Nature of Purchasers’ Obligations and Rights. The obligations
of each Purchaser under this Agreement are several and not joint with the
obligations of any other Purchaser, and no Purchaser shall be responsible in any
way for the performance of the obligations of any other Purchaser under this
Agreement. Nothing contained herein and no action taken by any Purchaser
pursuant thereto, shall be deemed to constitute the Purchasers as a partnership,
an association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert or as a group,
or are deemed affiliates with respect to such obligations or the transactions
contemplated by this Agreement. Each Purchaser shall be entitled to
independently protect and enforce its rights, including without limitation the
rights arising out of this Agreement, and it shall not be necessary for any
other Purchaser to be joined as an additional party in any proceeding for such
purpose.

[Signature Page Follows]

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Securities Purchase
Agreement to be duly executed as of the date first above written.

 

RECRO PHARMA, INC. By:

 

Name: Charles Garner Title: Chief Financial Officer

[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Securities Purchase
Agreement to be duly executed as of the date first above written.

 

PURCHASER:

 

 

By:

 

Name:

 

Title:

 

 

Address:

 

 

 

Facsimile:

 

[Signature Page to Securities Purchase Agreement]